OPINION — AG — ** UNDERAGE CHILD — TUITION ** WHERE TUITION WAS PAID PERMITTING AN UNDERAGE CHILD TO ATTEND KINDERGARTEN AND IN THE NEXT YEAR FREE ADMISSION TO THE FIRST GRADE IS SOUGHT IN ANOTHER DISTRICT TO WHICH THE CHILD HAS MOVED HIS RESIDENCE, SUCH CHILD HAVING REACHED FIVE YEARS OF AGE PRIOR TO NOVEMBER 1, TUITION MAY 'NOT' BE REQUIRED BY THE NEW DISTRICT SINCE SUCH CHILD IS NO LONGER " UNDERAGE " WITHIN THE MEANING OF 70 O.S. 1-114 [70-1-114] (ELIGIBILITY, ADMISSION, PAYMENT, MINIMUM AGE, CHILD, MINOR, SCHOOL, FEE) CITE: 70 O.S. 1-114 [70-1-114] (JOE C. LOCKHART)